IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                           :   No. 157 DB 2021 (No. 1 RST 2022)
                                           :
ELIZABETH LEE RITTER                       :   Attorney Registration No. 54180
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Centre County)




                                      ORDER


PER CURIAM


       AND NOW, this 13th day of January, 2022, the Report and Recommendation of

Disciplinary Board Member dated January 4, 2022, is approved and it is ORDERED that

ELIZABETH LEE RITTER, who has been on Retired Status, has never been suspended

or disbarred, and has demonstrated that she has the moral qualifications, competency

and learning in law required for admission to practice in the Commonwealth, shall be and

is, hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.